DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification

The abstract of the disclosure is objected to because the abstract lacks a final punctuation mark.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

Claims 1, 2, 4-6 and 8-22 are objected to because of the following informalities: 	claim 1, line 3:  change “HFCS” to --high fructose corn syrup (HFCS)--;
claims 2, 4, 6 and 8-18, line 1:  insert a “,” between the claim number and “wherein”;
claim 5, line 2:  delete “or” after “malto-oligosaccharides” and add a “,”after “malto-oligosaccharides”;
claim 5, line 2:  delete “the” before both “malto-oligosaccharides” and “isomalto-oligosaccharides”;
claim 9, line 2:  insert “and” before “wherein”;
claim 20, line 1: write out “Clitoria” for the first instance of the genus; and 
claims 20 and 22, line 1:  insert a “,” between the claim number and “further”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11-13, 15, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 8 claims a blue colorant “derived from the Ternatea Processes.”  It is unclear what blue colorants would be considered to be “derived from” the “Ternatea Processes.”  The “Ternatea Processes” will be considered to refer to Example 5 in the instant specification, where a colorant solution is prepared from Clitoria ternatea flowers.  For purposes of examination, any blue color will be considered to meet the claim.
Claim 9 similarly claims a purple colorant “derived from the Ternatea Processes.”  It is unclear what purple colorants would be considered to be “derived from” the “Ternatea Processes.”  The “Ternatea Processes” will be considered to refer to Example 5 in the instant specification, where a colorant solution is prepared from Clitoria ternatea flowers.  However, it also unclear how both a blue color and a purple color are derived from the same “Ternatea Processes.”  For purposes of examination, any purple color will be considered to meet the claim.
Claim 11 is unclear, as claim 11 depends from itself.  For purposes of examination, claim 11 will be considered to depend from claim 10.
Claim 12 is unclear, as claim 12 depends from claim 11 and states that the non-synthetic colorant is a green flavoring agent.  However, claim 11 claims the non-synthetic colorant is a red flavoring agent and claim 11 depends from itself.  It is unclear if the beverage is supposed to comprise both the red and green colorant/flavoring agents, or if claim 12 was intended to limit the non-synthetic colorant of claim 10.  For 
Claim 13 is similarly unclear, as claim 13 depends from claim 11 and states that the non-synthetic colorant is an orange flavoring agent.  However, claim 11 claims the non-synthetic colorant is a red flavoring agent and claim 11 depends from itself.  It is unclear if the beverage is supposed to comprise both the red and orange colorant/flavoring agents, or if claim 13 was intended to limit the non-synthetic colorant of claim 10.  For purposes of examination, claim 13 will be considered to limit the non-synthetic colorant of claim 10.
Claim 13 recites the limitation "the orange flavoring agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is unclear, as claim 15 depends from itself.  For purposes of examination, claim 15 will be considered to depend from claim 14.
Claim 16 is unclear, as claim 16 depends from itself.  For purposes of examination, claim 16 will be considered to depend from claim 3.  Further, claim 16 claims the “optional flavorant” further comprises…  However, if claim 16 depends from claim 3, there is no flavorant present such that the flavors of claim 16 are additional flavors.  
Claim 22 recites the limitation "the carbonated beverage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the still beverage will be considered to be adjusted to a pH as claimed.
Claim 22 is also unclear, as claim 22 depends from itself.  For purposes of examination, claim 22 will be considered to depend from claim 21.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2015/0359251; cited on IDS filed 8/13/2021).
Regarding claims 1, 3 and 7, Jackson et al. teaches a composition comprising an exogenous sweetening system comprising glucose and a non-fructose producing high potency sweetener (i.e., Rebaudiosides A and B) (Table 17-Sample 724).  The remaining components (ii), (iv) and (v) are optional.  The composition of Jackson et al. comprises no HFCS, sucrose, or any form of fructose or fructose-containing saccharide.  Therefore, the composition is considered to be essentially free of fructose.  The composition comprises less than 0.6 molar glucose.
Further regarding claims 1 and 2, the composition of Jackson et al. is considered to meet claims to a “still beverage” or a “water beverage” as the composition comprises water, glucose and the rebaudiosides.
Regarding claims 7-18, given that components (ii) glucose-based sugar polymer, (iv) non-synthetic colorant and (v) flavorant are optional, by meeting claim 1 with the teaching of glucose and a non-fructose containing high-potency sweetener, claims 7-18 are also considered to be met by Jackson et al. as the presence of these additional components in the composition is not required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi et al. (US 2011/0300266).
Regarding claims 1-3 and 7, Rinaldi et al. teach a beverage comprising a carbohydrate that can be a combination of dextrose (i.e., glucose) and maltodextrin (a glucose-based sugar polymer) [0036].  Where the beverage is a low-calorie beverage, the beverage further comprises a non-nutritive sweetener, including the non-fructose producing high potency sweeteners stevioside, rebaudiosides and mogrosides [0037-0038].  The beverage may further comprise flavorants and colorants, provided all 
Beverages taught by Rinaldi et al. include carbonated beverages, still beverages, water beverages, and beverage concentrates [0030-0033].
Regarding claim 4, Rinaldi et al. teach the beverage comprising carbohydrates such as glucose in amounts ranging from 0-10% of the beverage [0036], while the high potency sweeteners are present at up to 0.04% by weight of the beverage [0043].  Using glucose at 10 wt. % and stevioside at 0.04 wt. % provides an approximate molar ratio of 1200/1, falling within the claimed range (See calculations with claims 19 and 21 below).
 Regarding claim 5, the maltodextrins of Rinaldi et al. [0036] meet the claimed malto-oligosaccharides as maltodextrins are known to contain α-(1,4)-glycosidic linkages.
Regarding claim 6, there is no requirement that the beverages of Rinaldi et al. contain fructose.  Therefore, the beverages of Rinaldi et al. are essentially free of fructose.
Regarding claims 8-18, given that the presence of the colorant and flavorant are optional, by teaching a beverage as set forth above with regard to claims 1 and 3, the prior art is also considered to meet claims 8-18.  Further, Rinaldi et al. teach that the 
Regarding claims 19 and 21, Rinaldi et al. teach the beverages in both carbonated and uncarbonated forms [0032-0033].  The beverages may comprise up to 10% carbohydrate, where the carbohydrate includes glucose, depending on the sweetness desired in the beverage [0041].  10% glucose is approximately 0.6 molar glucose (                                 
                                    
                                        
                                            (
                                            100
                                             
                                            g
                                             
                                            g
                                            l
                                            u
                                            c
                                            o
                                            s
                                            e
                                            ÷
                                            1
                                            L
                                             
                                            b
                                            e
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            )
                                        
                                        
                                            (
                                            180
                                             
                                            g
                                             
                                            g
                                            l
                                            u
                                            c
                                            o
                                            s
                                            e
                                            ÷
                                            1
                                             
                                            m
                                            o
                                            l
                                            )
                                        
                                    
                                
                            =0.6 mol/L glucose).  Rinaldi et al. also teach high intensity sweeteners, including stevioside, included at up to 0.04 wt. %, and teach that these sweeteners are known to be employed to impart the desired level of sweetness to the resultant beverage [0043-0044]. 0.04% stevioside is approximately 0.5 mmolar stevioside (                                 
                                    
                                        
                                            (
                                            400
                                             
                                            m
                                            g
                                             
                                            s
                                            t
                                            e
                                            v
                                            i
                                            o
                                            s
                                            i
                                            d
                                            e
                                             
                                            ÷
                                            1
                                            L
                                             
                                            b
                                            e
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            )
                                        
                                        
                                            (
                                            804.9
                                             
                                            m
                                            g
                                             
                                            s
                                            t
                                            e
                                            v
                                            i
                                            o
                                            s
                                            i
                                            d
                                            e
                                            ÷
                                            1
                                             
                                            m
                                            m
                                            o
                                            l
                                            )
                                        
                                    
                                
                            =0.5 mmol/L stevioside).  This is lower than claimed.  However, where Rinaldi et al. teach that the sweeteners may be included in the beverage in an amount to impart the desired sweetness, increasing the amount of stevioside in order to provide a sweeter beverage is not considered to provide an unobvious contribution over the prior art.  One of ordinary skill would have been able to increase the amount of stevioside included in the beverage through no more than routine experimentation in order to provide the predictable result of a sweeter beverage.  There is no requirement that the beverages of Rinaldi et al. contain fructose, HFCS, sucrose and fructose-containing saccharide.  Therefore, the beverages of Rinaldi et al. are considered to meet this limitation.
Regarding claims 20 and 22, Rinaldi et al. teach their beverages may comprise colorants, and have a pH of less than 4 to be “microstable” to resist the growth of 
Rinaldi et al. do not teach that the beverage comprises a colorant obtained from C. ternatea.  However, they do teach the inclusion of any natural colorant in their beverages [0031, 0039].  Therefore, it would have been obvious to have included a colorant obtained from C. ternatea in the beverages of Rinaldi et al. with the reasonable expectation that a suitably colored beverage would have been obtained.  Further, this would have required no more than routine experimentation, as Rinaldi et al. allow for the presence of any natural colorant in their beverages.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11 and 12 of U.S. Patent No. 11,219,229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the instant application and claims 1 and .
Furthermore, instant claims 3-7 and patented claims 11 and 12 are directed to compositions that contain stevioside, the same glucose-based sugar polymer and that are essentially free of added fructose.  While the molar ratio of glucose to non-fructose producing high potency sweetener is not exactly the same, changes in the amount of stevioside are not considered to be unobvious where adjusting the amount of stevioside would be expected to affect the sweetness of the resultant beverage.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tauder et al. (EP 0223540) teaches a beverage comprising glucose and a glucose polymer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791